Citation Nr: 1037717	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-30 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disorder. 

4.  Entitlement to service connection for a cervical spine 
disorder. 

5.  Entitlement to service connection for neuropathy, including 
bilateral carpal tunnel syndrome. 

6.  Entitlement to service connection for a bilateral hip 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to April 1978.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  
The RO, in pertinent part, denied the benefits sought on appeal.  
In January 2007, the Veteran testified at a Decision Review 
Officer (DRO) hearing; a transcript of that hearing is of record.  

In August 2010, the Veteran's representative submitted articles 
relating to hearing loss along with a waiver of RO consideration.

The issues of entitlement to service connection for tinnitus, 
cervical spine, lumbar spine, bilateral hips, and 
neuropathy/carpal tunnel disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran's current bilateral hearing loss was caused by or related 
to his military service, including any noise exposure therein.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, for 
the purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  The Board acknowledges that the lack of any 
evidence that the veteran exhibited hearing loss during service 
is not fatal to his claim.  The laws and regulations do not 
require in service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing 
disability are not met until several years after separation from 
service, the record must include evidence of exposure to disease 
or injury in service that would adversely affect the auditory 
system and post- service test results meeting the criteria of 38 
C.F.R. § 3.385.  For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in service and 
audiometric test results reflecting an upward shift in tested 
thresholds in service, though still not meeting the requirements 
for "disability" under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the requirements of 
38 C.F.R. § 3.385, rating authorities must consider whether there 
is a medically sound basis to attribute the post-service findings 
to the injury in service, or whether they are more properly 
attributable to intercurrent causes.  Hensley, 5 Vet. App. 155, 
159 (1993) (quoting from a brief of the VA Secretary).

II.  Analysis

At the outset, the Veteran contends that his current hearing loss 
is causally related to his active service.  He indicated that he 
served in the Army as a ten-ton operator, in which he hauled 
heavy equipment and aircraft in a vehicle without mufflers.  See 
July 2006 VA examination report.  His DD 214 indicates that his 
military occupational specialty (MOS) was Motor Transport.  In 
light of this, his contentions of noise exposure are deemed 
credible and appear consistent with the circumstances of his 
service, as indicated in official military records.  See 38 
U.S.C.A. § 1154(a). Accordingly, in-service noise exposure is 
conceded here.

Having determined that the Veteran was exposed to noise during 
service, the Board must now consider whether the currently-
diagnosed hearing loss is causally related to such exposure.  To 
this end, the medical evidence of record has been reviewed, and 
will be discussed in pertinent part below.

Service treatment records (STR's) including November 1977 report 
of medical history, are negative for any kind of hearing loss.  A 
clinical evaluation of the ears on the separation examination was 
normal.  An audiological evaluation revealed that puretone 
thresholds were as follows: 10, 10, 20, not reported, and 10 
decibels (db), at 500, 1000, 2000, 3000, and 4000 hertz (Hz), 
respectively, bilaterally.

VA outpatient treatment records showed that the Veteran had left 
ear complaints and complaints of decreased acuity in his right 
ear in 1992.  A June 1993 record noted that the Veteran had not 
been previously evaluated but reported a long standing history of 
hearing loss.  He denied any previous ear pathology.  It was 
noted that he had a significant history of noise exposure.  The 
results of audiology testing revealed that his hearing was 
essentially normal except for a mild sensorineural loss at 8000 
Hz in the right ear and at 4000 and 8000 Hz in the left ear.  
Puretone thresholds were: 10, 5, 10, not reported, and 5 db in 
the right ear at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively.  In the left ear, puretone thresholds were: 15, 10, 
25, not reported, and 30 db at 500, 1000, 2000, 3000, and 4000 
Hz, respectively.  Word recognition scores were 92 % in the right 
ear and 100% in the left ear.  An August 2004 VA audiology 
consult indicated that the Veteran's hearing was initially 
evaluated by the clinic in 1993.  He reported that he did not 
have any ear pathology since he was last seen and was under 
treatment for several medical conditions and took several 
medications.  An audiological evaluation revealed that puretone 
thresholds were 20, 15, 25, 45, and 35 db at 500, 1000, 2000, 
3000, and 4000 Hz, respectively in the right ear.  In the left 
ear puretone thresholds were 25, 25, 40, 55, and 50 at 500, 1000, 
2000, 3000, and 4000 Hz, respectively.  Word recognition scores 
were 96% bilaterally.  In June 2006, he was seen for complaints 
of decreased hearing and his ears feeling plugged.  His ears were 
irrigated for impacted cerumen.    

During a July 2006 VA hearing examination, it was noted that the 
claims file was reviewed.  The Veteran reported that he served in 
the Army from 1977 to 1978 as a ten-ton operator, in which he 
hauled heavy equipment and aircraft in a vehicle without 
mufflers.  He reported noise-exposure from the vehicle that he 
operated.  He denied any recreation noise exposure.  As a 
civilian, he worked as a police officer and was not exposed to 
any noise at this time.  Puretone thresholds were: 20, 25, 40, 
50, and 50 db in the right ear and 30, 40, 65, 55, and 60 db in 
the left ear at 500, 1000, 2000, 3000, and 4000 Hz respectively.  
His speech recognition scores were 96% in the right ear and 88% 
in the left ear.  The examiner opined that it was "not likely as 
not" that the Veteran's hearing loss was a result of noise 
exposure during his military service.  The examiner reasoned that 
exposure to either impulse sounds or continuous exposure could 
cause a temporary threshold shift, which usually abates in 16 to 
48 hours after the exposure.  Impulse noise may result in 
immediate and permanent hearing loss.  Continuous and repeated 
exposure to loud noise may also cause permanent hearing loss.  
Since the damage from noise exposure occurs at the same time of 
exposure, a normal audiogram subsequent to the noise exposure 
would verify that the hearing recovered without a permanent 
threshold shift (hearing loss).  

In August 2010, the Veteran's representative submitted a 
statement in reliance on an article from the Mayo Clinic 
regarding hearing loss.  According to the article, "Aging and 
prolonged exposure to loud noise may cause wear and tear on the 
hairs or nerve cells in the cochlea that send sound signals to 
the brain."  

Based on a review of the records, the Veteran currently suffers 
from hearing loss within the meaning of VA regulations.  38 
C.F.R. § 3.385.

As discussed earlier, it is conceded that the Veteran was exposed 
to noise in service. However, with respect to whether he has 
experienced continuous hearing loss symptoms, the Board retains 
the discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporaneous medical evidence 
against lay statements.

Again, following discharge, there is no treatment or complaint of 
hearing loss until many decades later.  In this regard, evidence 
of a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

It is acknowledged that the Veteran is competent to report 
observable symptoms such as hearing loss.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Furthermore, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Although a 1993 VA treatment record noted that the Veteran 
reported that his hearing loss had been longstanding, the Veteran 
has not specifically indicated that he had a hearing loss 
disability since active duty.  Regardless, even if his 
"longstanding" hearing loss could be interpreted as the Veteran 
claiming that it has existed since service, the Board does not 
credit this assertion.  Indeed, the STR's reflect no complaints 
related to hearing loss, and bilateral hearing was objectively 
normal on separation from service.  Moreover, he did not seek 
treatment for hearing loss until 1992, about 14 years after 
discharge.  If he had been experiencing continuous symptomatology 
since service, it is reasonable to expect that he would have 
sought treatment or raised a claim much sooner than 2003 
(approximately 25 years post service).  Therefore, continuity of 
symptomatology is not here established, either by the clinical 
record or the Veteran's statements.

The Board is sympathetic to the Veteran's situation, and 
recognizes that he presently suffers from bilateral hearing loss.  
Moreover, the weight of the probative evidence is against finding 
that the Veteran's hearing loss is related to his service, 
including any noise exposure.  Again, the July 2006 examiner 
offered a negative opinion.  That opinion was provided following 
a review of the claims file and after an objective evaluation of 
the Veteran, and was accompanied by a clear rationale.  
Therefore, it is found to be highly probative. 

The Board also has considered the evidence discussed by the 
Veteran's representative in an August 2010 statement regarding a 
general link between hearing loss and prolonged exposure to loud 
noise.  The Board notes that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 
(1998); Wallin v. West, 11 Vet. App. 509 (1998).  In this case, 
however, the information submitted is simply too general to make 
a causal link between the Veteran's bilateral hearing loss and 
either his service or any noise exposure therein that is more 
than speculative in nature. Thus, the Board finds such evidence 
to be much less probative than the VA medical opinion discussed 
above, which considered the facts and circumstances of this 
particular case.

The Veteran himself believes that his current bilateral hearing 
loss is due to active service.  In this regard, in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay 
person can speak as to etiology in some limited circumstances in 
which nexus is obvious merely through lay observation, such as a 
fall leading to a broken leg.  Here, however, the question of 
etiology goes beyond a simple and immediately observable cause- 
and-effect relationship.  As such, the Veteran in this case is 
not competent to render an opinion on etiology.

The Board has also considered whether service connection for 
bilateral hearing loss is warranted on a presumptive basis.  
Under 38 C.F.R. § 3.309(a), organic disease of the nervous 
system, to include sensorineural hearing loss, is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).

As the evidence of record fails to establish any clinical 
manifestations of hearing loss manifest to a degree of 10 percent 
or more within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic disease 
have not been satisfied.

In sum, there is no support for a grant of service connection for 
bilateral hearing loss.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

III.  Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in January 2005, prior to 
the date of the issuance of the appealed rating decision.  

The Board observes that although the veteran was not provided 
with notice regarding the disability ratings and effective dates 
of awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)); the 
error was harmless because as the appeal is being denied; the 
matters of a disability rating and effective date of award are 
moot.  He has had ample opportunity to respond/supplement the 
record, and is not prejudiced by any technical notice deficiency 
that may have occurred earlier in the process.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has obtained records 
of all treatment reported by the Veteran, notably his service 
treatment records.  Additionally, the Veteran was afforded a VA 
examination in July 2007.  The VA examination report reflects a 
thorough review of the claims file, interview with the Veteran, 
audiological evaluation, and a medical opinion accompanied with a 
bases and reasoning.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The Board finds the VA examination report fully adequate 
for purposes of adjudication.  See Id.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for bilateral hearing loss is denied.  



REMAND

On September 2008 VA examination, in regards to the Veteran's 
cervical spine, lumbar spine, and bilateral hip disorders, the 
examiner stated that she could only speculate as to the true 
cause of these conditions or if any of them were primarily or 
secondary to any condition that occurred while in service.  
Because the Board may not rely on its own unsubstantiated medical 
conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it 
must rely on an informed medical opinion in order to adjudicate a 
claim.  As the results of the September 2008 VA examination 
appear to be too general and speculative in both their findings 
and conclusion, the Board concludes that another VA examination 
is necessary to obtain a clearer medical opinion as to the 
likelihood that the Veteran's cervical spine, lumbar spine, and 
bilateral hip disorders are related to service.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the 
effort to provide an examination when developing a service 
connection claim, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).

The Board notes that the claim of entitlement to service 
connection for neuropathy, including bilateral carpal tunnel 
syndrome is inextricably intertwined with the claims seeking 
service connection for a cervical spine disorder being remanded 
herein, because adjudication of the cervical spine claim may 
affect the merits and outcome of the neuropathy/carpal tunnel 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Thus, the Veteran's claim of entitlement service connection for a 
cervical spine disorder must be fully adjudicated and developed 
by the RO/AMC before the Board can render a final decision 
regarding his neuropathy/carpal tunnel claim. 

Finally, the Board notes that the Veteran's claim seeking service 
connection for tinnitus was originally adjudicated in a July 2006 
statement of the case.  As the manner in which this issue came on 
appeal has been different than the manner in which the other 
issues came on appeal and the Veteran has not been properly 
notified of The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically as it pertains to this issue, the claim should be 
remanded to ensure that the Veteran is aware of the elements 
required to substantiate his claim.  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. § 
3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The Court has also held that that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). The RO/AMC should also clarify whether 
or not the Veteran still wishes to continue to pursue this 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should clarify whether or not 
the Veteran desires to continue to appeal his 
claim seeking service connection for 
tinnitus, if so, the RO/AMC must review the 
claims file and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2010) are fully complied with 
and satisfied.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO/AMC shall contact the Veteran and 
his representative and obtain the names, 
addresses and approximate dates of treatment 
for all medical care providers, VA and non-
VA, who treated the Veteran for any cervical 
spine, lumbar spine, bilateral hips, and 
neuropathy/carpal tunnel disorders that have 
not already been associated with the claims 
file.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.  

3.  Arrange for the Veteran to undergo 
appropriate VA examinations to determine the 
nature and etiology of any current 
disabilities of the cervical spine, lumbar 
spine, and bilateral hips.  The claims 
folders must be thoroughly reviewed by the 
examiner in connection with the examination, 
and a complete history should be elicited 
directly from the Veteran.  Any tests and 
studies deemed necessary by the examiner 
should be conducted.  All findings should be 
reported in detail.

The examiner should identify any pertinent 
pathology found and should diagnose any 
current disabilities of the lumbar spine, 
cervical spine, and bilateral hips, including 
any related neuropathy/bilateral carpal 
tunnel syndrome.  As to any pertinent 
disabilities identified on examination, the 
VA examiner should express an opinion as to 
whether it is at least as likely as not (a 50 
percent probability or more) that any such 
disability had its onset in service, was 
aggravated by service, or is otherwise 
related to any incident of service.  The 
examiner should expressly discuss any service 
treatment records that document a relevant 
in-service injury or medical treatment, and 
any relevant lay statements.  The examiner 
should also address the November 2007 
statement from Dr. R. C. that indicated that 
the Veteran's low back pain and arthritis was 
directly related to the Veteran's military 
service where he had to lift a bunch of heavy 
wall lockers.  

Any opinion expressed must be accompanied by 
a complete rationale.  

4.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


